DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/01/2020 has been considered by the Examiner.

Status of Claims
Claims 1-12 are canceled and claims 13-20 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or suggestion for a method to startup an oxidative coupling of methane (OCM) said method comprising i) preheating the OCM catalyst in an adiabatic reactor, ii) introducing a feed having an initial methane to oxygen ratio, iii) igniting the OCM, said method also comprising the step of iv) incrementally reducing the initial CH4:O2 ratio to a final ratio having a value of 9:1 to 3:1.
Schammel et al. (US 2014/0107385) teaches performing OCM in an adiabatic reactor where the feed has methane to oxygen ratios that can be varied and controlled ([0113]-[0116]); 4:O2 ratio to a final ratio having a value of 9:1 to 3:1 after igniting the OCM.
Another prior art reference that discloses adjusting the CH4:O2 ratio to 7:1 and 4:1 is Tarasov and Kustov (“Autothermal Methane Oxidative Coupling Process over La2O3/MgO Catalysts”, Chem. Eng. Technol., 2015, 38, No. 12, 2243-2252; cited by Applicants in the IDS filed on 07/01/2020). This reference is considered with achieving autothermal conditions and did not teach or suggest incrementally reducing the initial CH4:O2 ratio to a final ratio having a value of 9:1 to 3:1 after the ignition of OCM.
Any comments considered necessary by applicant must be submitted no later than the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 

The Title is amended as follows: 	“IGINITION OF OXIDATIVE COUPLING OF METHANE  WHILE REDUCING RATIO OF METHANE TO OXYGEN”

The claims are amended as follows: 
claim 16:	“The method of claim 13, wherein the catalyst bed is preheated to at least the ignition temperature of the oxidative coupling of methane reaction at the initial CH4:O2 molar ratio and wherein the reactor is in an ignited condition”.
Note: the above amendment intends to clarify that the ignited condition is obtained from the startup method of claim 13 (see [0039]-[0040] of the Specification).

Claim 20: 	“The method of claim 13, further comprising continuing the oxidative coupling of methane reaction after step (d) to produce a product stream comprising C2+ hydrocarbons.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772